               Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RICARDO TREVINO, JOE DERRICK               §
SILOS and RICARDO OLIVAREZ, JR.,
      Plaintiffs,

V.                                         §         CIVIL ACTION NO. 5:19-cv-0474

COLT OILFIELD SERVICES, LLC,
and EDDIE AGUILAR

       Defendants.                         §         JURY DEMANDED


                          PLAINTIFFS’ ORIGINAL COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C.

§201 et seq. (“FLSA”). This action is brought to recover overtime compensation, liquidated

damages, costs, and attorney’s fees owed to Plaintiffs Ricardo Trevino, Joe Derrick Silos and

Ricardo Olivarez, Jr. (“Plaintiffs”), by Defendants Colt Oilfield Services, LLC and Eddie

Aguilar.

                                           Parties

       1.       Plaintiffs Ricardo Trevino (“Trevino”), Joe Derrick Silos (“Silos”), Ricardo

Olivarez, Jr. (“Olivarez”), a current employee of Defendants, were personally engaged in

interstate commerce during his employment with the Defendants, and are represented by the

undersigned.

       2.       Defendant Colt Oilfield Services, LLC (“Colt”) is a Texas limited liability

company and an “employer” as defined by the FLSA. With respect to Plaintiffs, Colt is subject

to the provisions of the FLSA. Colt was at all relevant times an enterprise engaged in commerce

or in the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had
              Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 2 of 6



gross annual revenues in excess of $500,000.00. Colt may be served through its registered agent,

Eddie Aguilar at 15406 Northwest Blvd., Robstown, Texas 78380, or wherever he may be found.

         3.    Defendant Eddie Aguilar (“Aguilar”) is an individual who was also an

“employer” of Plaintiffs as that term is defined by the FLSA. With respect to Plaintiffs, Aguilar

is subject to the provisions of the FLSA, operating an enterprise engaged in interstate commerce

with gross annual revenues in excess of $500,000. Aguilar was a person who determined and

directly controlled the employee compensation policies of Colt. Defendant Aguilar may be

served with process at 15406 Northwest Blvd., Robstown, Texas 78380 or wherever he may be

found.

                                     Jurisdiction and Venue

         4.    This Court has jurisdiction under the FLSA, and venue is proper pursuant to

28 U.S.C. § 1391(b), as Defendants and Plaintiffs transacted business within this judicial district,

and the events underlying this complaint occurred within this judicial district as well.

                                       Factual Allegations

         5.    During each of the three years prior to this complaint being filed, Defendant Colt

was an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

         6.    During each of the three years prior to this complaint being filed, Colt regularly

owned and operated a business engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

         7.    At all times pertinent to this Complaint, Plaintiffs were individually engaged in




                                                 2
             Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 3 of 6



commerce and their work was essential to Colt’s business.

       8.      During each of the three years prior to this complaint being filed, Colt conducted

sufficient business to exceed an annual gross volume of sales of at least $500,000 (exclusive of

excise taxes) based upon the volume of business.

       9.      During each of the three years prior to this complaint being filed, Colt’s

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.

       10.     Defendant Aguilar is an owner of Colt. During the last 3 years, Aguilar has been

involved in decisions regarding hiring and firing of employees, and has had involvement and

authority regarding the payment of employees and how they were compensated. Aguilar was

involved in and had authority with regard to determining how Colt employees were paid and

whether or not Colt employees were paid overtime.

       11.     Plaintiff Ricardo Trevino worked for Colt as a torque and test operator from

August of 2016 until September of 2018. Trevino’s duties included, but were not limited to,

torque and pressure testing and greasing and maintaining equipment at oil and gas well sites.

When Trevino worked in the field, he regularly worked in the neighborhood of 90 hours per

week and sometimes more. Trevino was not paid overtime pay for hours he worked in excess of

40 in any workweek that he worked for Colt.

       12.     Plaintiff Joe Derrick Silos worked for Colt as a torque and test operator from

February of 2017 until May of 2018. Silos’s duties included, but were not limited to, torque and

pressure testing and greasing, maintaining equipment at oil and gas well sites and hauling

equipment to other job sites. When Silos worked in the field, he regularly worked in the

neighborhood of 90 hours per week and sometimes more. Silos was not paid overtime pay for




                                               3
             Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 4 of 6



hours he worked in excess of 40 in any workweek that he worked for Colt.

       13.     Plaintiff Ricardo Olivarez, Jr. has worked for Colt as a torque and test operator

from February of 2018 until September of 2018. Olivarez’s duties included, but were not limited

to, torque and pressure testing and greasing, maintaining equipment at oil and gas well sites and

hauling equipment to other job sites. When Olivarez worked in the field, he regularly worked in

the neighborhood of 90 hours per week and sometimes more. Olivarez was not paid overtime

pay for hours he worked in excess of 40 in any workweek that he worked for Colt.

                                     Plaintiffs’ Allegations

       14.     At all times relevant hereto, Colt and Aguilar knew of, approved of, and benefited

from Plaintiffs’ regular and overtime work.

       15.     Plaintiffs were not “exempt” employees when they worked for Colt.

       16.     As a non-exempt employees, Plaintiffs were entitled to be paid their regular

wages and to be paid an overtime premium for all work performed during the hours worked over

forty (40) hours in each workweek. Colt and Aguilar failed to pay the Plaintiffs the required

overtime premium in nearly every workweek that the Plaintiffs were employed by these

Defendants, as the Plaintiffs worked in excess of 40 hours in almost every week they worked for

them. Plaintiffs were paid on a salary and bonus basis, and were not paid premium pay for hours

worked over 40.

       17.     Colt and Aguilar did not make a good faith effort to comply with the overtime

provisions contained within the FLSA.

       18.     Colt’s and Aguilar’s actions were willful and in blatant disregard for Plaintiffs’

federally protected rights.

       19.     Due to Aguilar’s position with Colt and due to the authority he yielded at Colt in




                                               4
                Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 5 of 6



general and also with regard to determining how employees would be compensated, Aguilar was

an “employer” of Plaintiffs when Plaintiffs worked for Colt.

          20.    Defendants are jointly and severally liable to the Plaintiffs for the damages sought

herein.

                                        CAUSE OF ACTION

                       Violation of the FLSA – Failure to Pay Wages Owed

          21.    Colt and Aguilar violated the FLSA by failing to properly compensate Plaintiffs

for work performed in the employ of these Defendants.

          22.    Plaintiffs have suffered damages as a direct result of Colt’s and Aguilar’s illegal

actions.

          23.    Defendants are liable to Plaintiffs for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                                          Demand for Jury

          24.    Plaintiffs demand a trial by jury.

                                          Prayer for Relief

          WHEREFORE, Plaintiffs demand:

          1.    Judgment against Defendants for an amount equal to Plaintiffs’ unpaid overtime
                wages at the applicable rate;
          2.    An equal amount to the overtime wage damages as liquidated damages;
          3.    Judgment against Defendants that their violations of the FLSA were willful;
          4.    To the extent that liquidated damages are not awarded, an award of prejudgment
                interest;
          5.    All costs and attorney’s fees incurred prosecuting these claims;
          6.    Leave to amend to add claims under applicable state laws; and
          7.    For such further relief as the Court deems just and equitable.




                                                      5
            Case 5:19-cv-00474 Document 1 Filed 05/06/19 Page 6 of 6




                                     Respectfully Submitted,
                                     THE BUENKER LAW FIRM

                                     /s/ Josef F. Buenker
                                     Josef F. Buenker
                                     TBA No. 03316860
                                     jbuenker@buenkerlaw.com
                                     2060 North Loop West, Suite 215
                                     Houston, Texas 77018
                                     713-868-3388 Telephone
                                     713-683-9940 Facsimile

                                     ATTORNEY-IN-CHARGE FOR PLAINTIFFS




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFFS




                                       6
